
	
		I
		111th CONGRESS
		1st Session
		H. R. 4251
		IN THE HOUSE OF REPRESENTATIVES
		
			December 9, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend title 31, United States Code, to provide for
		  payments in lieu of taxes for certain Department of Homeland Security
		  land.
	
	
		1.Payment for Department of
			 Homeland Security projectsSection 6901(1) of title 31, United States
			 Code, is amended—
			(1)in subparagraph
			 (G), by striking or after the semicolon at the end;
			(2)in subparagraph
			 (H), by striking the period at the end and inserting ; or;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(I)that is administered by the Secretary of
				Homeland Security and at which individuals or goods are examined for entry into
				the United
				States.
					.
			
